                  Case 2:20-mj-30463-DUTY ECF No. 1, PageID.1
                                               AUSA:             Filed 11/02/20Telephone:
                                                       Mark Chateen              Page 1 313-226-9555
                                                                                          of 6
AO 91 (Rev. ) Criminal Complaint           Agent:                 Rebecca Childs               Telephone: 313-202-3400

                                        UNITED STATES DISTRICT COURT
                                                             for the
                                                Eastern District of Michigan
                                                                             Case: 2:20-mj-30463
United States of America
   v.                                                                        Judge: Unassigned,
Tyrone Douglas                                                               Filed: 11-02-2020 At 06:19 PM
                                                                    Case No. USA v. SEALED MATTER(CMP)
                                                                             (MLW)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of             September 26, 2020             in the county of               Wayne      in the
        Eastern          District of       Michigan      , the defendant(s) violated:
                   Code Section                                          Offense Description
18 U.S.C. § 922(g)                                    felon in possession of a firearm




          This criminal complaint is based on these facts:
See attached.




 x Continued on the attached sheet.

                                                                                        Complainant’s ssignature

                                                                   Rebecca Childs- Special Agent
                                                                                         Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:   November 2, 2020                                                                   Judge’s signature

City and state: Detroit, MI                                        Anthony P. Patti United States Magistrate Judge
                                                                                         Printed name and title

                                                                                                                   Save   Print
   Case 2:20-mj-30463-DUTY ECF No. 1, PageID.2 Filed 11/02/20 Page 2 of 6




  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

     I, Special Agent Rebecca Childs, being duly sworn, hereby state

the following:

     1.    I have been employed as a Special Agent with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (ATF) since January 2020. I

am currently assigned to the Detroit, Michigan Field Division, Group 4,

where I am tasked with investigating violations of firearms and

narcotics laws. I have a Bachelor’s degree in Global Security and

Intelligence Studies from Embry-Riddle Aeronautical University, and

was previously employed as a Supervisory Transportation Security

Officer with the Transportation Security Administration. I graduated

from the Federal Law Enforcement Training Center and the ATF

Special Agent Basic Training.

     2.    The statements contained in this affidavit are based on my

review of written police reports by Detroit Police Officers, information

provided to me by and/or through other law enforcement agents,

investigators, and individuals with knowledge of this matter, my

investigation, and review of documents. This affidavit summarizes such

information but it does not provide each and every detail that I know


                                     1
   Case 2:20-mj-30463-DUTY ECF No. 1, PageID.3 Filed 11/02/20 Page 3 of 6




regarding this investigation; rather, it merely provides information

necessary to establish probable cause Tyrone DOUGLAS has violated

Title 18, United States Code, Section 922(g), felon in possession of a

firearm.

     3.    I am currently conducting an investigation relating to an

individual identified as Tyrone DOUGLAS, DOB (XX/XX/1988), a prior

convicted felon, who is alleged to have been in possession of a firearm,

described as one (1) ROHM, model RG10X, .22 caliber, revolver, with

serial number 157884, said firearm having previously travelled in

interstate commerce.

     4.    I conducted a criminal history check (CCH) relating to

DOUGLAS which indicated DOUGLAS has been convicted of the

following felony offenses:


Offense Date    Charge                     Case             Sentence
                                           Number           (Date)
                                           (Location)
6/8/2018        Assault with a             18005543-01-     Probation
                Dangerous                  FH (Wayne        (10/10/2018)
                Weapon/Felonious           County,
                Assault, MCL § 750.82      Michigan)
11/27/2012      Felony, Financial          13244446-        Probation
                Transaction Device –       FH (Oakland      (4/10/2013)
                Stealing/Retaining         County,
                Without Consent            Michigan)

                                     2
   Case 2:20-mj-30463-DUTY ECF No. 1, PageID.4 Filed 11/02/20 Page 4 of 6




2/14/2011        Assault/Resist/Obstruct 11002001-01- Probation
                 a Police Officer, MCL   FH (Wayne    (5/4/2011)
                 § 750.81(d)(1), 769.10  County,
                                         Michigan)

10/18/2007       Unarmed Robbery,          07021672-03- 2–15 years
                 MCL § 750.530             FC (Wayne    prison
                                           County,      (1/7/2008)
                                           Michigan)



It should be noted, DOUGLAS is currently on probation relating to his

conviction for Felony, Assault with Dangerous Weapon/Felonious

Assault in 2018. I obtained from DOUGLAS’s probation officer a

document DOUGLAS signed on October 12, 2018 acknowledging “State

and Federal Law prohibits persons convicted of a felony from

possessing, using, transporting, selling, purchasing, carrying, shipping,

receiving or distributing a firearm.”

     5.     On September 26, 2020, at approximately 10:50 P.M., Detroit

Police Officers T. Alleyne, D. Kenny, and C. Morris, while driving

southbound in a fully marked scout car and wearing full department

issued uniforms within the City of Detroit, observed DOUGLAS standing

on the sidewalk in front of 12150 Schaefer St., Detroit, Michigan,

drinking alcohol from a 40 ounce can of Ice House beer. Officer Alleyne


                                     3
   Case 2:20-mj-30463-DUTY ECF No. 1, PageID.5 Filed 11/02/20 Page 5 of 6




stopped the scout car and exited the vehicle to speak with DOUGLAS.

DOUGLAS fled toward the front door of the arrest location and the

officers pursued. Officer Alleyne made contact with DOUGLAS and

DOUGLAS dropped the can of beer and produced a black and white

revolver from his right pocket. The other officers assisted with gaining

control of DOUGLAS. DOUGLAS resisted arrest and multiple orders to

drop the firearm and stop resisting. Officer Alleyne observed DOUGLAS

point the firearm at Officer Morris while Officer Alleyne took him to the

ground. Once DOUGLAS was on the ground, Officer Alleyne observed the

firearm fall out of DOUGLAS’s hand. DOUGLAS resisted arrest, ignored

commands from the officers, and reacquired the firearm with his left

hand. Once the other officers gained control of DOUGLAS, Officer

Alleyne secured the firearm from DOUGLAS’s left hand, which was

under his body. DOUGLAS was arrested. The firearm recovered was one

(1) loaded, ROHM, Model RG10X, .22 caliber, revolver, Serial Number

157884.

     6.    Special Agent David Salazar, an Interstate Nexus expert with

ATF, examined the ROHM, Model RG10X, .22 caliber, revolver, and




                                     4
   Case 2:20-mj-30463-DUTY ECF No. 1, PageID.6 Filed 11/02/20 Page 6 of 6




()6)40-1)(6,%6-69%51260%17*%'674)(-16,) 6%6)2*-',-+%1%1(

6,)4)*24),%(64%8)/)(-124%**)'6)(-16)456%6)24*24)-+1'200)4')

                %5)(216,)%&28)-1*240%6-21,%8)342&%&/)'%75)62

&)/-)8)!:421)" %34-24'218-'6)(*)/21(-(.129-1+/:%1(

-16)16-21%//:3255)55%*-4)%40629-621)/2%()(2()/

#         '%/-&)44)82/8)4 )4-%/70&)4        5%-(*-4)%40

,%8-1+34)8-275/:64%8)//)(-1-16)456%6)'200)4')-18-2/%6-212*!-6/)

 "  )'           +!,)5)8-2/%6-2152''744)(9-6,-16,)%56)41

7(-'-%/-564-'62*-',-+%1



                                                )53)'6*7//: 7&0-66)(


                                                $$$$$$$$$$$$$$$$$$$$$$$
                                                  $$$$$$$$$$$$$
                                                )&)''%,-/(5
                                                  &      ,-/(
                                                 3)'-%/+)16!

 924162&)*24)0)%1(5-+1)(-10:
4)5)1')%1(24&:4)/-%&/))/)'6421-'0)%15




$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$
$QWKRQ\33DWWL
"1-6)( 6%6)5%+-564%6)7(+)

%6)       November 2, 2020


                                           
